Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 11, 2020 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al (US 2016/0279707) in view of Yamazaki (US Patent No. 10,328,633).
Regarding claim 1, Mattes teaches, as illustrated in Fig. 1, a device for printing a three-dimensional object (i.e. the laser printing system 100 comprises two laser arrays 110 with semiconductor lasers 115 and an optical element 170 ([0083], lines 2-3)). The device includes at least one material application unit to deposit at least one material for each voxel of the three-dimensional object (i.e. referring to Fig. 11, the 3D-laser printing system includes a process chamber 300 with a support 400 for carrying building material and a three-dimensional article 500 to be built thereon, [0100]; For one of ordinary skilled in the art, it is understandable that it will include to deposit at least one material for each voxel of the three-dimensional object). The device includes a vertical cavity surface emitting laser (VCSEL) array comprising a plurality of vertical cavity surface emitting lasers, the plurality of vertical cavity surface emitting lasers including a first vertical cavity surface emitting laser (e.g. one of two laser arrays 110 in Fig. 1) to operate at a first wavelength and a second vertical cavity surface emitting laser (e.g. another of two laser arrays 110 in Fig. 1) to operate at a second wavelength (i.e. the light emitting surfaces of the VCSELs 115 are not arranged in the object plane (or the working plane 180) but behind the object plane in a distance such that no sharp projection of the light emitting surfaces of the VCSELs 115 is provided ([0083], lines 20-23);Typical wave length of the laser light sources are preferably 980 or 808 nm in conjunction with absorbers (laser light absorbing additives to the powder material)…. In principle any wavelength is possible as long as a suitable absorber material can be added to the powder material ([0105])). The device includes a processor to control a deposition of the one material for the voxel via the one material application unit (i.e. the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system. A recoating device (i.e. the one material application unit) may be provided to apply layers of building material onto the building platform 450 or the support 400 or the movable base of a removable frame ([0103])) and to control an application of electromagnetic energy to the voxel via one of the first vertical cavity surface emitting laser or the second vertical cavity surface emitting laser to alter one property of the one material (i.e. the individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals. A sub-group may include two VCSELs ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom)).
However, Mattes does not explicitly disclose that, the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel. In the same field of endeavor, solid object shaping apparatus and control method, Yamazaki discloses that, as illustrated in Fig. 1, the host computer 9 includes a CPU (not illustrated) which controls operations of respective portions of the host computer; …; and a designation data generation portion 93 which generates the data generation process of generating the designation data SD on the basis of the model data Dat (col. 6, lines 45-57). Further, Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21). Furthermore, Yamazaki discloses that, here, the horizontal region RA is a region formed of a predetermined number of horizontal face voxels Vx-A. The horizontal face voxel Vx-A is a voxel Vx, either a face having a normal vector in the +Z direction or a face having a normal vector in the –Z direction corresponds to a surface of the voxel assembly (col. 22, lines 22-30). Thus, Yamazaki discloses that, the processor receives a vector corresponding to one particular voxel and the vector includes parameters for forming the corresponding voxel and curing the corresponding voxel. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel and curing the corresponding voxel. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).        
Regarding claims 2-4, Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21). Further, Yamazaki discloses that, here, the horizontal region RA is a region formed of a predetermined number of horizontal face voxels Vx-A. The horizontal face voxel Vx-A is a voxel Vx, either a face having a normal vector in the +Z direction or a face having a normal vector in the –Z direction corresponds to a surface of the voxel assembly (col. 22, lines 22-30). Yamazaki explains the control portion 6 and the designation data generation portion 93 function as a system controller 101 which controls an operation of each portion of the solid object shaping system 100 (col. 11, lines 36-39). The curing unit 61 is a constituent element which cures ink ejected on the shaping platform 45, and may be, for example, a light source which irradiates ultraviolet curable ink with ultraviolet rays (wavelength related to claim 3), or a heater which heats resin ink (col. 11, lines 40-43). For one of ordinary skilled in the art, it is understandable that there is a curing time (or duration) for ultraviolet irradiating on ultraviolet curable ink (related to claim 4). Thus, Yamazaki discloses that, in the device the vectors (generated in the designation data generation portion 93) specifies an intensity of the electromagnetic energy to apply to the voxel corresponding to the vector. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the vectors (generated in the designation data generation portion 93) specifies an intensity of the electromagnetic energy to apply to the voxel corresponding to the vector. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object, as recognized by Yamazaki (col. 1, lines 18-47).   
Regarding claim 5, Mattes teaches the device having the disposing devices for building materials. However, Mattes does not specifically disclose the one material application unit includes an inkjet print head. Yamazaki discloses that, as illustrated in Figs. 1 and 4, six ink cartridges 48 (having multiple different materials) which store ink; a carriage 41 in which the headunit 3 and the ink cartridge 48 are mounted (col. 11, lines 22-23). Yamazaki discloses that, the model data Dat is data indicating a shape and a color of a model which represents the solid object Obj (or by a vector) which is to be shaped by the solid object shaping apparatus 1, and designates a shape and a color of the solid object Obj. In the following description, it is assumed that a color of the solid object Obj includes a method of giving a plurality of colors in a case where the plurality of colors are given to the solid object Obj (col. 6, lines 58-65).  Thus, Yamazaki discloses that in the device at least the one material application unit includes an inkjet print head. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the one material application unit includes an inkjet print head. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object, as recognized by Yamazaki (col. 1, lines 18-47).
Regarding claim 6, Mattes discloses that, the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system. The individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals. A sub-group may include two VCSELs ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom);Typical wave length of the laser light sources are preferably 980 or 808 nm in conjunction with absorbers (laser light absorbing additives to the powder material)…. In principle any wavelength is possible as long as a suitable absorber material can be added to the powder material ([0105]). Thus, Mattes teaches that, in the device the processor is to control an application of the electromagnetic energy at the first wavelength to the voxel via the first vertical cavity surface emitting laser and to control an application of the electromagnetic energy at the second wavelength via the second vertical cavity surface emitting laser to the voxel. 
 However, Mattes does not explicitly disclose that, the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel. Yamazaki discloses that, here, the horizontal region RA is a region formed of a predetermined number of horizontal face voxels Vx-A. The horizontal face voxel Vx-A is a voxel Vx, either a face having a normal vector in the +Z direction or a face having a normal vector in the –Z direction corresponds to a surface of the voxel assembly (col. 22, lines 22-30). Thus, Yamazaki discloses that, the processor receives a vector corresponding to one particular voxel and the vector includes parameters for forming the corresponding voxel and curing the corresponding voxel. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel and curing the corresponding voxel. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).
Regarding claim 7, Mattes teaches that, in the device the building material may also be a pastelike material including a powder and an amount of liquid ([0104]). The device includes a processor to control a deposition of the one material for the voxel via the one material application unit (i.e. the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system. A recoating device (i.e. the one material application unit) may be provided to apply layers of building material onto the building platform 450 or the support 400 or the movable base of a removable frame ([0103])) and to control an application of electromagnetic energy to the voxel via one of the first vertical cavity surface emitting laser or the second vertical cavity surface emitting laser to alter one property of the one material (i.e. the individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals. A sub-group may include two VCSELs ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom)).  
However, Mattes does not disclose a plurality of storage units storing a plurality of materials. Yamazaki discloses that, as illustrated in Figs. 1 and 4, six ink cartridges 48 (for a plurality of materials) which store ink; a carriage 41 in which the headunit 3 and the ink cartridge 48 are mounted (col. 11, lines 22-23). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide a plurality of storage units storing a plurality of materials. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).
Regarding claim 8, Mattes discloses that, the device includes a processor to select a wavelength, a duration, and an intensity of the electromagnetic energy to apply to the voxel via the at least one of the first vertical cavity surface emitting laser or the second vertical cavity surface emitting laser, to alter the at least one property of the at least one material (i.e. the individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals (e.g. selecting a wavelength, a duration, and an intensity of the electromagnetic energy). A sub-group may include two VCSELs. At least two sub-groups of VCSEL of one laser array may be individually addressable such that an output power, i.e. an intensity, of the laser array 110 is controllable by switching off one or more sub-groups of VCSEL ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom)).
  However, Mattes does not explicitly disclose that, the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel. Yamazaki discloses that, here, the horizontal region RA is a region formed of a predetermined number of horizontal face voxels Vx-A. The horizontal face voxel Vx-A is a voxel Vx, either a face having a normal vector in the +Z direction or a face having a normal vector in the –Z direction corresponds to a surface of the voxel assembly (col. 22, lines 22-30). Yamazaki discloses that, in step S300 (see Fig. 14), the designation data portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region RC according to any methods. For example, the designation data generation portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region on the basis of a normal vector of the outer surface SF of the model indicated by the model data Dat (col. 23, lines 42-49). Thus, Yamazaki discloses that, the processor receives a vector corresponding to one particular voxel and the vector includes parameters for forming the corresponding voxel and curing the corresponding voxel. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the processor is to receive a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel and curing the corresponding voxel. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).
Regarding claim 16, Matts discloses that, in the device for a voxel that is adjacent to the one particular voxel, the processor is further to account for an effect on the adjacent voxel of the electromagnetic energy to be applied to the particular voxel when the processor is implanting processing parameters for the adjacent voxel (i.e. a single laser array may be imaged to one pixel in the working plane. The pixels may be adjacent to each other such that a part of the emitted optical power of one laser array overlaps with the optical power emitted by another laser array ([0011], lines 3-7); it is understandable that the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system (including implementing processing parameters for the adjacent voxel ([0103])). 
Regarding claim 17, Yamazaki discloses that, in step S300 (see Fig. 14), the designation data portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region RC according to any methods. For example, the designation data generation portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region on the basis of a normal vector of the outer surface SF of the model indicated by the model data Dat (col. 23, lines 42-49). Yamazaki discloses that, here, the model data Dat is data indicating a shape and a color of a model which represents the solid object Obj which is to be shaped by the solid object shaping apparatus 1, and designates a shape and a color of the solid object Obj (col. 6, lines 58-61). Yamazaki discloses that, the light having a wavelength included in a wavelength region (roughly, 400 nm to 700 nm) of visible light is applied to the white ink (col. 12, lines 4-6). Thus, Yamazaki discloses that, in the device the vector specifies all of: a color for the particular corresponding voxel, intensity and wavelength of electromagnetic radiation to be applied to the particular corresponding voxel, and a variable for a material deposited in the particular corresponding voxel. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the processor is to receive a vector corresponding to one particular voxel, the vector including parameters (such as color for the voxel, intensity and wavelength of electromagnetic radiation to be applied to the voxel) for forming the corresponding voxel and curing the corresponding voxel. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).  
Claims 9, 11-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al (US 2016/0279707).
Regarding claim 9, Mattes teaches a method of printing a three-dimensional object. The method includes receiving, by a printing device, instructions for printing the three-dimensional object, the instructions including at least one material for a voxel of the three-dimensional object, and at least a first intensity of electromagnetic energy of at least a first wavelength to apply to the voxel and depositing, by the printing device, the at least one material for the voxel via at least one material application unit (i.e. the 3D-laser printing system further includes a control system 800 for controlling various functions of the 3D-printing system. A recoating device (i.e. the one material application unit) may be provided to apply layers of building material onto the building platform 450 or the support 400 or the movable base of a removable frame. ([0103]); the building material preferably is a powder material that is configured to transform under the influence of the laser light emitted by the laser light sources into a coherent mass. ([0104]); For one of ordinary skilled in the art, it is understandable that it will include to deposit at least one material for a voxel of the three-dimensional object). 
Mattes teaches that the method includes using the received instructions, for each voxel of the object individually and independently (i.e. such that laser light of semiconductor lasers of one laser array is imaged to one pixel in the working plane of the laser printing system ([ABSTRACT]); For one of ordinary skilled in the art it is obvious that after laser light penetrating in one pixel then each voxel is formed), applying, by the printing device, the electromagnetic energy of the at least first intensity and of the at least first wavelength to the at least one material for the voxel via at least a first vertical cavity surface emitting laser of a plurality of vertical cavity surface emitting lasers to alter at least one property of the at least one material for the voxel, wherein the plurality of vertical cavity surface emitting lasers includes at least a second vertical cavity surface emitting laser to emit electromagnetic energy at a second wavelength (i.e. the individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals (e.g. selecting a wavelength, a duration, and an intensity of the electromagnetic energy). A sub-group may include two VCSELs. At least two sub-groups of VCSEL of one laser array may be individually addressable such that an output power, i.e. an intensity, of the laser array 110 is controllable by switching off one or more sub-groups of VCSEL ([0116]). The energy provided by the overlapping VCSELs or arrays can be selected depending on the type of building material. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom)). 
Regarding claim 11, Mattes discloses that, in the method the one property of the building material includes a visual property or a material property (i.e. Influencing factors may be the heat conductivity of the powder bed, the heat conductivity of the melt or the sintered mass, the particle size, etc. ([0119], lines 1-5 from bottom)). 
	Regarding claim 12, Mattes discloses that, in the method the electromagnetic energy of the at least first intensity and of the first wavelength is applied by the processor to the at least first material in a plurality of voxels to create a first region of the three-dimensional object, wherein the electromagnetic energy of the at least first intensity and of the at least first wavelength is not applied to a second region of the three-dimensional object (i.e. the individual VCSELs of a laser array may be grouped in sub-groups (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals (e.g. selecting a wavelength, a duration, and an intensity of the electromagnetic energy). A sub-group may include two VCSELs. At least two sub-groups of VCSEL of one laser array may be individually addressable such that an output power, i.e. an intensity, of the laser array 110 is controllable by switching off one or more sub-groups of VCSEL ([0116]); In a further embodiment, the semiconductor lasers or the laser arrays of the illumination unit 700 (i.e. either first vertical surface emitting laser or the second vertical surface emitting laser) can be further controlled such that a semiconductor laser or a laser array which is not used for illuminating can optionally be used for providing heat to the building material in the working plane 180. To accomplish this, a control device (i.e. a processor involved) is provided which controls the semiconductor lasers individually or the laser arrays in such a manner that the semiconductor lasers or a laser array which is not used for illuminating emits less intensity as required for transforming the building material so as to only heat the building material in the working plane ([0117])). 
Regarding claim 18, Matts discloses that, the method further comprises, when using the received instructions, accounting for an effect on an adjacent voxel of the electromagnetic energy to be applied to the voxel when setting processing parameters for the adjacent voxel (i.e. a single laser array may be imaged to one pixel in the working plane. The pixels may be adjacent to each other such that a part of the emitted optical power of one laser array overlaps with the optical power emitted by another laser array ([0011], lines 3-7); it is understandable that the 3D-laser printing system further includes a control system 800 (i.e. a processor involved) for controlling various functions of the 3D-printing system (including implementing processing parameters for the adjacent voxel ([0103])).
Regarding claims 19 and 20, Mattes discloses that, further, the laser modules are arranged in columns perpendicular to a direction of movement of the object in the working plane. The columns are staggered or cascaded with respect to each other such that a first laser module of a first column of laser modules is adapted to illuminate a first area of the object and a second laser module of a second column of laser modules is adapted to illuminate a second area of the object, wherein the first area is adjacent to the second area such that continuous illumination of the object is enabled ([0015]). Further, Mattes discloses that, the density of laser arrays may change in dependence of an area of the object to be illuminated by means of the laser printing system. The latter may enable higher power densities at defined parts of the object. Alternatively or in addition the density of the semiconductor lasers within the arrays may be adapted such that, for example, less or more intensity may be provided at the rim of the pixels (i.e. causing different physical characteristics even in an individual pixel of the shaping object) ([0022]). Thus, the method comprises, in the instructions, specifying an intentional non-uniformity (such as at the rim of the pixels) in the physical properties of different regions of one or more voxels of the object and a foist region of the object with a different physical characteristic from a second region of the object by changing parameters to be used when forming voxels in the first region as compared to voxels in the second region.   
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al (US 2016/0279707) as applied to claim 9 above, further in view of Yamazaki (US Patent No. 10,328,633). 
Regarding claim 10, Mattes teaches that, in the device the building material may also be a pastelike material including a powder and an amount of liquid ([0104]). However, Mattes does not disclose a plurality of storage units storing a plurality of materials. Yamazaki discloses that, as illustrated in Figs. 1 and 4, six ink cartridges 48 which store ink; a carriage 41 in which the headunit 3 and the ink cartridge 48 are mounted (col. 11, lines 22-23). Thus, Yamazaki discloses that in the device at least the one material application unit includes an inkjet print head. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattes to incorporate the teachings of Yamazaki to provide that the one material application unit includes an inkjet print head. Doing so would be possible to provide a technique of reproducing an accurate color of a solid object when a solid shaping apparatus shapes the solid object (col. 1, lines 18-47).
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Patent No. 10,328,633) in view of Mattes.
Regarding claim 13, Yamazaki discloses, as illustrated in Figs. 1 and 4, the storage portion 60 includes an electrically erasable programmable read-only memory (EEPROM) which is a kind of nonvolatile memory storing the designation data SD (including at least a first voxel in a first region and a second voxel in a second region of the three-dimensional object) supplied from the host computer 9; a random access memory (RAM) which temperorially stores data required to perform various processes such as the shaping process of shaping the solid object Obj (col. 12, lines 54-60).  
However, Yamazaki does not specifically to disclose the energy source from vertical cavity surface emitting lasers. Mattes discloses that the memory causes the processor to calculate an intensity and a wavelength of electromagnetic energy to apply to the first voxel via a plurality of vertical cavity surface emitting lasers of a printing device based upon the one property of the first region and based upon one material for the first voxel (i.e. As depicted in Fig. 17a, the integrated intensity profile 600 of a laser array with a substantially hexagonal shape as shown in Fig. 15, has rounded edges and is similar to a Gaussian intensity distribution ([0114]). The individual VCSELs of a laser array may be grouped in sub-groups (either the first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals. A sub-group may include two VCSELs. At least two-sub-groups of VCSEL of one laser array may be individually addressable such that an output power, i.e. an intensity, of the laser array 110 is controllable by switching off one or more sub-groups of VCSEL ([0116]). Mattes discloses that the memory causes the processor to calculate an intensity and a wavelength of electromagnetic energy to apply to the second voxel via the plurality of vertical cavity surface emitting lasers based upon the one property of the second region and based upon one material for the second voxel (i.e. As depicted in Fig. 17a, the integrated intensity profile 600 of a laser array with a substantially hexagonal shape as shown in Fig. 15, has rounded edges and is similar to a Gaussian intensity distribution ([0114]). The individual VCSELs of a laser array may be grouped in sub-groups (either first vertical surface emitting laser or the second vertical surface emitting laser) with respect to their addressability by control signals. A sub-group may include two VCSELs. At least two-sub-groups of VCSEL of one laser array may be individually addressable such that an output power, i.e. an intensity, of the laser array 110 is controllable by switching off one or more sub-groups of VCSEL ([0116]).  
	Further, Mattes discloses that the memory causes the processor to generate instructions for rendering the three-dimensional object, the instructions including the intensity and the wavelength of electromagnetic energy to apply to the first voxel and the intensity and the wavelength of electromagnetic energy to apply to the second voxel (i.e. the 3D-printing system described above is operated as follows. Layers of the building material are successively deposited onto the support 400 or the building platform 450 or a previously illuminated layer such that the new layer of building material forms the working plane 180. Then, the illumination unit 700 moves across the building area 480 in the direction of movement 250 and selectively illuminates the building material (either for the first voxel or the second voxel) in the working area 180 ([0121])).
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamazaki to incorporate the teachings of Mattes to have the electromagnetic energy source from vertical cavity surface emitting lasers. Doing so would be possible to have more options to provide energy sources for manufacturing the three-dimensional object.
Regarding claim 14, Yamazaki discloses that, in the non-transitory computer-readable medium the one material for the first voxel is different from the one material for the second voxel (i.e. The support is preferably made of a material which is easily removed after the solid object Obj is shaped, for example, water-soluble ink, or ink having a melting point lower than that of ink used to shape the solid object Obj (col. 11, lines 5-9).
Regarding claim 15, Yamazaki discloses the solid object shaping apparatus 1 performs a shaping process of ejecting ink, forming a layer-like shaping body LY with a predetermined thickness ΔZ (i.e. ΔZ can be considered as a distance between a center of the first voxel and a center of an adjacent voxel of the three-dimensional object) by using dots formed by the ejected ink, and shaping a solid object Obj by laminating the shaping body LY. 
Yamazaki teaches the distance between two adjacent voxels but does not specifically teach how much the range of the distance will be. Majorly based on how much the resolution needed to build the three-dimensional object, Yamazaki realizes that a distance between a center of the first voxel and a center of an adjacent voxel of the three-dimensional object is a results effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (a distance between a center of the first voxel and a center of an adjacent voxel of the three-dimensional object is less than 20 microns) as a result of routine optimization of the result effective variable for forming 3D object in an effort to improve quality of the product and reduce time consumption for producing the 3D object.
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered. 
Regarding arguments in claims 1, 6, 8 that there is no teaching or suggestion in Yamazaki of a vector like that claimed that (i.e. in claim 1 that a vector corresponding to one particular voxel, the vector including parameters for forming the corresponding voxel, the processor to control a deposition of the at least one material for the corresponding voxel…), it is not persuasive. In the teachings of Yamazaki, the designation data generation portion 93 includes all information needed for parameters for forming the corresponding voxel such as locations (represented by vectors), material and curing energy etc. (col. 6, lines 58-67 and col. 11, lines 36-49).
Regarding arguments in claim 17 that the vector, which is specific to a particular voxel, specifies “all of” the parameters listed for that voxel, it is not persuasive. In the teachings of Yamazaki, the designation data generation portion 93 includes all information needed for parameters for forming the corresponding voxel such as locations (for example, represented by vectors), material and curing energy etc. (col. 6, lines 58-67 and col. 11, lines 36-49). For one of ordinary skilled in the art, during the shaping process of the 3D object, there is no missing any individual or independent voxel for the 3D object.  
Regarding arguments in claim 9 that the subject matter of “using the received instructions, for each voxel of the object individually and independently, applying, by the printing device“, as amended, is not taught by Mattes, it is not persuasive. For one of ordinary skilled in the art, the shaping process of the 3D object is conducted layer by layer and point by point (or one pixel by one pixel or one voxel by one voxel).
Regarding arguments in claims 13-15 that the intensity and wavelength of electromagnetic energy applied to a particular “first voxel” will be calculated based a property of the object region including the first voxel and a material of the first voxel, it is not persuasive. Again, for one of ordinary skilled in the art, the shaping process of the 3D object is conducted layer by layer and point by point (or one pixel by one pixel or one voxel by one voxel). In the teachings of Yamazaki, the designation data generation portion 93 includes all information needed for parameters for forming the corresponding voxel such as locations (represented by vectors), material and curing energy etc. (col. 6, lines 58-67 and col. 11, lines 36-49).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742